        Case 2:20-cv-01168-WJ-CG Document 16 Filed 03/10/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

BOBBIE GIBSON,

             Plaintiff,

v.                                                          No. CV 20-1168 WJ/CG

SUNDANCE SERVICES, LLC, et al.,

             Defendants.

             ORDER RESETTING INITIAL SCHEDULING CONFERENCE

      THIS MATTER is before the Court on review of the record. IT IS HEREBY

ORDERED that the Rule 16 initial scheduling conference previously scheduled for

Thursday, March 11, 2021, at 1:30 p.m., (Doc. 11), is reset and will be conducted by

telephone on Monday, March 15, 2021, at 10:30 a.m. Parties shall call Judge Garza’s

AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter the Access

Code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.

                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
